Citation Nr: 0014788	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  94-33 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a deviated nasal 
septum.

3.  Entitlement to service connection for a pinched nerve in 
the neck.

4.  Entitlement to service connection for loss of peripheral 
vision of the left eye.

5.  Entitlement to service connection for photophobia.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to August 
1972.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1993 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

In May 1997, the Board remanded this case to the RO.  The 
case was returned to the Board in April 2000.


FINDINGS OF FACT

1.  There is no medical evidence that the veteran currently 
has sinusitis.

2.  There is no medical evidence of a nexus between a 
deviated nasal septum and any incident or manifestation 
during active service.

3.  There is no medical evidence of a nexus between a claimed 
pinched nerve in the neck and any incident or manifestation 
during active service.  

4.  The preponderance of the medical evidence is against a 
finding that loss of peripheral vision of the left eye and 
photophobia are related to an injury to the head in service.


CONCLUSIONS OF LAW

1.  Claims of entitlement to service connection for 
sinusitis, a deviated nasal septum, and a pinched nerve in 
the neck are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  Loss of peripheral vision of the left eye and photophobia 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records disclose that, in a 
report of medical history for induction in November 1970, it 
was noted that the veteran had had two skull fractures, and 
there were no sequelae.  In service in June 1971, the veteran 
was hit in the right forehead and face while playing 
baseball, and he was unconscious for 10 minutes.  X-rays of 
the skull were normal, and the veteran returned to duty.  In 
the following 2 or 3 weeks, he had bilateral occipital 
headaches and, later, complained of photophobia.  

In August 1971, the veteran was admitted to the U.S. Army 
Hospital, West Point, New York.  He had been having some 
slurring of speech.  On examination of the eyes, both discs 
were pale and there was questionable early evidence of 
papilledema; there was some question of decreased lateral 
visual fields, grossly.  His neck was normal.  A skull series 
was normal.  Visual fields appeared normal, with an enlarged 
blind spot in both eyes.  An ophthalmologist thought that 
there were venous pulsations, with the veins looking slightly 
larger than normal.  The diagnosis was medical observation 
for seventh nerve lesion, etiology undetermined, suspected 
trauma, rule out subdural hematoma.  

In September 1971, the veteran was transferred to a naval 
hospital.  On admission, he was noted to have bilateral 
seventh nerve paresis and questionably blurred discs.  An 
examination was within normal limits, except for bilateral 
facial weakness.  Cranial nerves revealed normal fields.  The 
discs were distinct and there were venous pulsations.  The 
veteran had bilateral facial weakness.  Diagnostic studies 
were performed.  Function began to return to the left side of 
the veteran's face, but he continued to have bilateral facial 
paresis of moderate degree.  Cervical spine films were within 
normal limits; the body of C-3 appeared bizarre but that was 
felt to be due to projection.  Sinus films revealed some 
clouding in the frontal sinuses.  An eye consultation was 
within normal limits.  The final diagnosis was Guillain-Barre 
variant, facial diplegia.

Then, during six months of limited duty, the veteran 
continued to complain of facial weakness and severe 
headaches.  At an examination for a medical board in March 
1972, a physical examination was within normal limits, except 
for neurological findings of bilateral facial weakness and 
slight slurring of speech.  The veteran's only complaints at 
that time were bilateral facial weakness and slight slurring 
of speech.  The final diagnosis was status post Guillain-
Barre syndrome with severe incapacitating headaches and 
bilateral facial weakness.  A Physical Evaluation Board 
diagnosis in April 1972 was the same.  

A rating decision in October 1972 granted service connection 
for Guillain-Barre syndrome with headaches and facial 
weakness.  

At a VA neurological examination in July 1974, the veteran 
complained of headaches and a "funny sensation" around his 
cheeks.  He made no complaint concerning his eyes, septum, 
sinuses, or neck.  The diagnosis was residual of Guillain-
Barre syndrome (GBS), manifested by bilateral headaches, 
nervous tension, and irritability.  

At a VA neuropsychiatric examination in August 1976, the 
veteran had no complaints to make in reference to the 
condition which he had in service.  The diagnosis was GBS, 
from records.

At a VA ear, nose, and throat (ENT) clinic in January 1992, 
septal deviation to the right and excess mucus were found on 
examination of the nose.  The veteran gave a history of 
chronic nasal obstruction for 10 years.  The assessment was 
chronic sinusitis and deviated septum.  No X-rays of the 
sinuses were performed.  

At a VA neurology clinic in January 1992, the veteran's major 
problem was headaches.  He also complained of weakness in his 
left arm.  On examination, there was no sign of GBS or 
chronic inflammatory demyelinating polyradiculoneuropathy.  
The assessment was chronic post-traumatic headaches.  

At a VA eye clinic in January 1992, the veteran complained of 
loss of left eye side vision.  The examining physician noted 
that the veteran needed a visual field test.  

In March 1992, at an examination for a State disability 
determination service, minimal septal deviation to the right, 
with nasal congestion, was noted.  

In March 1992, a VA electroencephalogram (EEG) was 
interpreted as being abnormal due to focal slow wave 
abnormality on the right temporal area, indicating cerebral 
involvement.  

In April 1992, the veteran underwent an electromyogram (EMG) 
and nerve conduction studies at a VA facility.  The EMG 
revealed denervation in the left C-6 myotome, as well as the 
cervical paraspinal muscles.  The impression was left C-6 
radiculopathy.

At a VA neurological examination in May 1992, the veteran's 
complaints included a 'blind spot' in the left eye.  A visual 
field study showed slight loss of peripheral vision in the 
upper temporal field of the left eye, which was not 
consistent with a diagnosis of GBS and was most likely 
related to a first degree (primary) ophthalmological problem, 
possibly glaucoma.

In June 1992, John L. Felton, M.D., a private eye specialist, 
reported that:  The veteran had 20/20 vision, bilaterally; he 
had a slight loss in the left far periphery, which would 
"correlate the right brain area that he previously mentioned 
to me"; it seemed to be "a central-origin type area and a 
left hemianopsia-type change"; he had no optic atrophy and 
his optic nerves looked good, so the visual field loss did 
not correlate to an eye lesion.  

At a VA brain examination in March 1993, the veteran gave a 
history of being struck in the head in service, with loss of 
consciousness; since then, the veteran stated that he had, 
inter alia, headaches, sinus congestion, and a visual deficit 
in the left eye when looking to the left.  The diagnoses 
included status post probable GBS, facial diplegia, 
completely resolved, and possible left homonymous 
hemianopsia.

At a VA cranial nerves examination in March 1993, the 
diagnosis was incomplete peripheral visual field defect in 
the left eye, not consistent with a quadrantanopsia or 
hemianopsia.  

At a VA peripheral nerves examination in March 1993, the 
diagnosis was left upper extremity paresthesia/analgesia, not 
in a radicular pattern or consistent with a neuropathy 
distally.

At a VA eye examination in March 1993, the visual field of 
the left eye was constricted vertically, with no neurologic 
pattern.  

At a personal hearing in November 1993, the veteran testified 
that:  He thought that his eye symptoms, a pinched nerve in 
his neck, and a deviated septum were part of his service-
connected disability of GBS or were results of his inservice 
injury; he did not have photophobia right after the accident 
in service, it was "a gradual thing"; he complained of 
photophobia at his examination for service separation; he got 
prescription sunglasses about a year after separation; his 
nose was broken in the inservice accident; a VA doctor told 
him that he had a pinched nerve in his neck; his sinus 
problems started during hospitalization in service; his 
peripheral vision deficit had its onset in service, with a 
gradual onset; and he had had no postservice injuries.  

In December 1993, a VA eye specialist opined that the 
veteran's visual symptoms were not related to GBS.

In December 1993, a VA neurologist opined that, "the partial 
loss of the left visual field with left eye only could 
conceivably result from prior remote trauma to the head, but 
usually this requires a severe blow.  The photophobia is not 
from neurological disease."

In January 1994, the acting chief of the ophthalmology 
surgical service at a VA medical center reviewed the 
veteran's medical records and reported that:  

His ocular complaints include photophobia 
and loss of peripheral vision in the left 
eye.  He indicated that the peripheral 
vision loss began after an accident that 
occurred when he was in the service in 
1972.  

A.  The medical records do not document 
ocular abnormalities that are associated 
with the Guillain-Barre syndrome.

B.  The ocular examination did not reveal 
an abnormality caused by the reported 
head trauma that can explain [his] 
complaints.  Specifically, I found no 
documentation of injury to the globes or 
optic nerves.  An afferent pupillary 
defect and pallor of the optic discs, 
that could be caused by damage to the 
optic nerve, were not found.  The visual 
field loss cannot be explained by damage 
to other parts of the visual pathway, 
such as the optic radiations and 
occipital lobes.  Examination of the 
fundus was normal.  No lesions were found 
that could account for the visual field 
loss.

I was not able to determine a cause for 
[his] complaints of photophobia and loss 
of peripheral vision in the medical 
records that I reviewed.

In a decision of May 1997, the Board found that further 
medical information was necessary before a determination was 
made whether it is at least as likely as not that loss of 
peripheral vision of the left eye resulted from the head 
trauma which the veteran suffered in the service.  The Board 
requested that the veteran be examined by a specialist in 
ophthalmology and neurology, who should confer and render an 
opinion on the question of whether it is at least as likely 
as not that head trauma in service caused loss of left 
peripheral vision and/or photophobia.  

In September 1997, Colin N. Jack, O.D., of the Felton-Evans 
Eye Clinic reported that he had examined the veteran, whose 
chief complaint was a blind spot or loss of vision to the 
left side of his visual field in his left eye, which had been 
a problem since a significant head injury years ago.  He also 
had light sensitivity of the left eye.  Dr. Jack found that, 
based on the veteran's history, there was evidence of some 
damage to the optic nerve of the left eye, which was 
consistent with a visual field study; the vision loss to the 
left side of the left eye had been documented ever since 
1992.  

Lay statements were submitted in support of the appeal in 
November 1997.  A friend of the veteran stated that he had 
known him for 6 or 7 years and that the veteran had worn 
tinted glasses or sunglasses during that period of time, as 
his eyes were very sensitive to bright light or sunlight.  A 
former employer stated that the veteran had had vision 
problems from 1981 to 1984.  Another individual stated that 
the veteran had had visual problems since returning from 
service.  

At a VA nose, sinus, larynx and pharynx examination in 
January 1998, the diagnoses were septal deviation and post-
nasal drip.  The examiner reported that there was no evidence 
of sinusitis.  

In July 1998, the veteran underwent an examination by a VA 
eye specialist, who reported that:  

The patient is a 48-year-old...male who was 
hit to the right side of his head while 
playing baseball in 1972.  He claims loss 
of consciousness at the time.  
Approximately 1 or 2 weeks later, he 
experienced photophobia and difficulty 
seeing the left peripheral visual field 
of his left eye.  Approximately one month 
later, he suffered Guillain-Barre 
syndrome.  He attributes his chronic 
visual field defect to the Guillain-Barre 
syndrome.  He denies any dyschromotopsia, 
brightness deficit, or visual acuity 
deficit.  

Past medical history:  Significant for 
hypertension, diabetes mellitus, asthma, 
and anxiety....

Physical examination:  On examination, 
corrected visual acuity measures 20/20 in 
the right eye and 20/20 minus 1 in the 
left eye.  Near vision is Jaeger 1 in 
each eye.  The pupils are equal and 
reactive with no afferent pupillary 
defect.  Extraocular movements are full, 
bilaterally.  Intraocular pressures by 
applination tenometry were 14 mm mercury 
in each eye.  Slit lamp examination was 
entirely within normal limits.  Dilated 
fundus examination showed a cup to disk 
ratio of 0.6 in each eye.  There was no 
evidence of optic disk pallor, edema, or 
hyperemia.  There was no evidence of 
vascular tortuosity or attenuation.  The 
macula and fovial reflexes were entirely 
normal.  The fundus peripheries were also 
entirely normal.  

Other tests:  A visual field was 
performed using the III-4E Isopter.  The 
right eye visual field was essentially 
normal.  The left eye visual field showed 
a smooth temporal diminishment to 40 
degrees with no respect of the vertical 
or horizontal midline.

Diagnosis:  1.  Subjective temporal 
visual field loss, left eye, with 
photophobia.

Summary:  The patient reports a 
subjective temporal visual field loss in 
his left eye, which was reproduced on 
visual field examination.  However, on 
confrontation visual field, this visual 
field deficit was not consistently 
reproducable.  The visual field is also 
not of a physiologic deficit in and of 
itself.  When this is combined with the 
lack of pupillary defect, brightness 
contrast, dyschromotopsia, and central 
acuity deficit, it is unlikely that the 
visual field can be blamed on any optic 
nerve or retinal dysfunction.  Any 
neurologic deficit should cause visual 
field loss in both eyes, even though this 
may not necessarily be symmetric.  Given 
the objective examination findings, it is 
highly unlikely that this visual field 
deficit is a result of either prior 
trauma or Guillain-Barre syndrome.  No 
further work-up appears to be necessary 
to try to isolate a pathologic deficit to 
account for this subjective visual field 
deficit.  

In July 1998, the veteran also had a VA brain and spinal cord 
examination.  The examiner reported that:

Impression:  I examined the patient and 
formed my opinion that I did not believe 
that his head injury was related to any 
eye symptomatology which he complained.  
In fact, the complaint that this visual 
problem is worsening would also suggest 
that this is not attributed to any static 
injury such as what might be associated 
with the closed head injury.  The fact 
that it is isolated to one eye would be 
evidence against retrochiasmal lesion.  
The fact that he has no optic atrophy on 
examination would be evidence to suggest 
a peripheral optic nerve lesion as well.  
Clinically, he has no abnormalities of 
visual field to confrontation.  

Subsequent to forming this opinion, I had 
called the ophthalmologist.  He tells me 
that the patient's visual field showed no 
evidence of anatomic deficits, though 
they did have some functional deficits 
present.  He also believed that his 
visual acuity was 20/20, bilaterally.  
Based on these findings, I do not find 
that the patient has any significant 
visual field defect, nor would I suspect 
this to be related to any kind of head 
injury as described above.  

Analysis

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  

With regard to the veteran's claim for service connection for 
sinusitis, the Board finds that the claim is not well 
grounded, because there is no medical evidence that the 
veteran currently has sinusitis and, indeed, a VA examiner in 
January 1998 found no evidence of sinusitis.  38 U.S.C.A. 
§ 5107(a); Epps.  With regard to a deviated septum, that 
abnormality was found at a VA ENT examination in January 
1992, over 19 years after the veteran's separation from 
service.  There is no medical evidence of a nexus, or link, 
between a deviated nasal septum and the veteran's injury in 
service and, consequently, the service connection claim is 
not well grounded.  38 U.S.C.A. § 5107(a); Epps.  The 
veteran's statements do not serve to make the claim well 
grounded, because laypersons are not qualified to offer an 
opinion on a question of medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The claim is also 
not well grounded under 38 C.F.R. § 3.303(b) and Savage, 
because a chronic deviated septum in service and since 
service has not been demonstrated by competent evidence.  

With regard to a claimed pinched nerve in the neck, the Board 
notes that a VA EMG in April 1992 revealed denervation in the 
muscles of the neck.  However, there is no medical evidence 
that such condition is related to the veteran's injury in 
service and, therefore, the claim is not well grounded.  
38 U.S.C.A. § 5107(a); Epps.  The claim is also not well 
grounded under 38 C.F.R. § 3.303(b) and Savage, because the 
condition was not shown in service.  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection for sinusitis, a deviated nasal septum, 
and a pinched nerve in the neck "plausible."  See generally 
McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for those disabilities.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).

With regard to the claims for service connection for loss of 
peripheral vision of the left eye and photophobia, the Board 
finds that those claims are well grounded and that VA has 
fulfilled the duty to assist the veteran in the development 
of facts pertinent to those claims.  38 U.S.C.A. § 5107(a).  
Considering the merits of the claims, the Board must assess 
and weigh the probative value of the opinions favorable to 
the claims offered by Dr. Felton in 1992 and by Dr. Jack in 
1997 and the opinions contrary to the claim by the two VA 
physicians who examined the veteran in July 1998.  The VA eye 
specialist's opinion, with which the VA brain/spinal cord 
examiner concurred, was based on objective clinical findings 
and supported by a clear scientific rationale.  The VA 
examiners found that left eye visual field loss and 
photophobia are not related to trauma or GBS in service.  On 
the other hand, the opinions of Dr. Felton and Dr. Jack 
appear to have been based largely on the veteran's history 
and were not supported by objective clinical findings or a 
clear scientific rationale.  For those reasons, the Board 
finds that the preponderance of the competent evidence is 
against the claim for service connection for loss of 
peripheral vision of the left eye and photophobia, and the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§§ 1110, 5107.  


ORDER

Service connection for sinusitis is denied.

Service connection for a deviated nasal septum is denied.

Service connection for a pinched nerve in the neck is denied.

Service connection for loss of peripheral vision of the left 
eye is denied.

Service connection for photophobia is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

